DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on September 23rd, 2022 has been entered. Claims 1, 6, 9 and 14 have been amended. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 8-9, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolman et al. (US 2014/0173674 A1) in view of Konda (US 6,058,217).

Wolman et al. disclose a method and apparatus of rendering video for display on a display screen of a mobile device with the following features: regarding claim 1, an apparatus, comprising: compression circuitry configured to: access pixel data for a block of pixels being compressed; determine, for multiple different component data values included in pixel data for a given pixel of the block of pixels, respective smallest and greatest component values in respective different multi-pixel regions of the block of pixels; determine, based on the determined smallest and greatest component values, to use a first number of bits to represent delta values relative to a base value for a first component in a first region and a second, different number of bits to represent delta values relative to a base value for a second component in the first region; quantize delta values for the first and second components of pixels in the first region of the block of pixels using the determined first and second numbers of bits; and store a compressed version of the block of pixels using the quantized deltas (Fig. 2, illustrates a functional block diagram of an exemplary system that employs delta encoding, see teachings in [0044, 0051-0054, 0066-0067, 0071, 0076, 0085 & 0118] summarized as “an apparatus, comprising: compression circuitry configured to: access pixel data for a block of pixels being compressed (i.e. system 200 includes the mobile device 102 and the server 104 comprising a video manipulation component 122 which can also include an encoder component 208 that can encode and compress, video compression can be utilized to reduce an amount of bandwidth associated with transmission of the compressed server-manipulated video stream from the server 104 to the mobile device 102, wherein the server 104 utilizing macroblock a small squared region of pixels for compression with encoder component 208 [0044, 0051-0054, & 0085]), determine, for multiple different component data values included in pixel data for a given pixel of the block of pixels, respective smallest and greatest component values in respective different multi-pixel regions of the block of pixels (i.e. regions can be a set of macroblocks that can be a small squared region of pixels utilized in video encoding, and determining high (Hi) and low (Lo) pixel values, wherein the video manipulation component 122 includes the comparison component 206, a transformation component 300 (fig. 3), and the encoder component 208, and the comparison component 206 can compute the pixel-by-pixel differences between corresponding frames of the first server-rendered video stream and the second server-rendered video stream to generate the sequence of delta frames as described above, and the transformation component 300 can apply a transformation to the delta frames in the sequence, and the encoder component 208 can encode the sequence of the delta frames as transformed by the transformation component 300 to generate the compressed server-manipulated video stream [0070-0071 & 0085]),  determine, based on the determined smallest and greatest component values, to use a first number of bits to represent delta values relative to a base value for a first component in a first region and a second, different number of bits to represent delta values relative to a base value for a second component in the first region (i.e.  video manipulation component 122 of the server 104 can further include a comparison component 206 that can compute pixel-by-pixel differences (i.e., deltas) between corresponding frames of the first server-rendered video stream and the second server-rendered video stream to generate a sequence of delta frames. The video manipulation component 122 can also include an encoder component 208 that can encode the sequence of the delta frames to generate the compressed server-manipulated video stream, and for each pixel, the delta can represent a difference between the high detail value and the low detail value, wherein the difference can be positive or negative, which can lead to using an extra bit to encode sign information [0054 & 0067], quantize delta values for the first and second components of pixels in the first region of the block of pixels using the determined first and second numbers of bits (i.e. it is contemplated that a custom quantization process tailored for delta frames can be employed by the system 200 since the quantization mechanism in H.264 is designed for regular video sequences as opposed to sequences of delta frames, while similarities between delta and regular video frames exist, it is contemplated that a custom quantization process tailored for delta frames can be utilized, for instance, for delta frames, many pixel values encoded using the transformation described above in equation 1 can fall around 127, which can represent small differences between two sources, and because H.264 allows for custom scaling quantization matrices, this can be utilized to offset the loss of information caused by dropping the least significant bit, wherein H.264, providing lossy compression, is designed so that lost information is difficult for the human eye to perceive, as the information loss is a result of a transformation and quantization process (e.g., performed by the encoder component 208), where individual pixel values that define a video signal of each frame are rounded to improve compression ratios [0066 & 0076]), and store a compressed version of the block of pixels using the quantized deltas (i.e. the above quantized and compressed pixel blocks are being stored in the memory 1004 [0066 & 0118])”).
Wolman et al. also disclose the following features: regarding claim 8, wherein the compression circuitry is further configured to, prior to determining the respective smallest and greatest values, apply a bias to one or more component values represented in a signed format (Fig. 2, illustrates a functional block diagram of an exemplary system that employs delta encoding, see teachings in [0062 & 0071] summarized as “electronic games commonly provide a number of game settings that can be used to control both the performance and the visual quality of the rendered graphics, for instance, game designers can expose these settings which can be used to control a variety of graphical details within the game, including lighting, shadows, fog, texture compression, bump mapping, anti-aliasing, anisotropic filtering, and complexity of the 3D models given to the rendering pipeline, and the same is done calculating the delta representing a difference between the high detail value and the low detail value”).
Wolman et al. is teaching of using first number of bits to represent delta values relative to a base value. Wolman et al., however, fails to expressly teach that “different number of bits to represent delta values”, and “component values” of the pixel.
Wolman et al. also do not expressly teach the following features: regarding claim 4, wherein the compression circuitry is further configured to quantize deltas values for the first component of pixels in a second region of the block of pixels using a third, different determined number of bits
Kondo discloses a method and apparatus for an image coding with the following features: regarding claim 1, determine, based on the determined smallest and greatest component values, to use a first number of bits to represent delta values relative to a base value for a first component in a first region and a second, different number of bits to represent delta values (Fig. 4, indicates a functional circuit block diagram of the transmitting apparatus 1 shown in fig. 3, see teachings in [col 7 in 8-24 & ln 50-67] summarized as “determine, based on the determined smallest and greatest component values, to use a first number of bits to represent delta values relative to a base value for a first component in a first region and a second, different number of bits to represent delta values relative to a base value for a second component in the first region (i.e. R, G, B signals functioning as the component signals are supplied in unit of, for example, 1 frame (field) to a block-making unit 21, wherein the block-making unit 21 subdivides image data of this 1 frame into blocks constructed by a preselected number of pixels, and sequentially supplies these image data blocks to an RGB separating unit 22. The RGB separating unit 22 separates R, G, B signals (component signals) as to each of the pixels within the blocks supplied from the block-making unit 21 into an R component, a G component, and a B component, and an allocated bit number "K" (namely, bit number used to express one component of one pixel) which should be allocated to the quantized image data is supplied to the maximum value detecting unit 24 from a circuit)”).
 Kondo discloses a method and apparatus for image coding with the following features: regarding claim 4, wherein the compression circuitry is further configured to quantize deltas values for the first component of pixels in a second region of the block of pixels using a third, different determined number of bits (Fig. 4, indicates a functional circuit block diagram of the transmitting apparatus, see teachings in [col 7 ln 8-67]summarized as “R, G, B signals functioning as the component signals are supplied to block-making unit 21 which subdivides image data of this 1 frame into blocks constructed by a preselected number of pixels, and sequentially supplies these image data blocks to an RGB separating unit 22. The RGB separating unit 22 separates R, G, B signals (component signals) as to each of the pixels within the blocks supplied from the block-making unit 21 into an R component, a G component, and a B component. Then, the RGB separating unit 22 supplies these separated R component, G component and B component to dynamic range detecting units 23R, 23G, 23B, respectively. It should also be noted that the R component, the G component, and the B component are also supplied to calculators 26R, 26G, 26B other than the dynamic range detecting units 23R, 23G, 23B, respectively. Maximum value detecting unit 24 detects a maximum value from the dynamic ranges supplied from the dynamic range detecting units 23R, 23G, 23B, respectively, and then supplies the detected maximum value as a dynamic range BDR of the block (block dynamic range) to a multiplexer (MUX) 28. Furthermore, the maximum value detecting unit 24 determines a quantizing step width ".DELTA" to quantizers 27R, 27G, 27B, respectively, and a bit number is used to express one component of one pixel which should be allocated to the quantized image data, and so the component of pixel are determined with the number of bit allocated to them, for example bit 1, 2 and 3 may be allocated to 27R, 27G and 27B respectively”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolman et al. by using the features as taught by Kondo in order to provide a more effective and efficient system that is capable of determining for using a first number of bits to represent delta values in a first region and a second, different number of bits to represent delta values, and quantizing deltas values for the first component of pixels in a second region of the block of pixels using a third, different determined number of bits. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 9:
Wolman et al. disclose a method and apparatus of rendering video for display on a display screen of a mobile device with the following features: regarding claim 9, a method, comprising: accessing, by compression circuitry, pixel data for a block of pixels being compressed; determining, by the compression circuitry, for multiple different component data values included in pixel data for a given pixel of the block of pixels, respective smallest and greatest component values in respective different multi-pixel regions of the block of pixels; determining, by the compression circuitry based on the determined smallest and greatest component values, to use a first number of bits to represent delta values relative to a base value for a first component in a first region and a second, different number of bits to represent delta values relative to a base value for a second component in the first region; quantizing, by the compression circuitry, delta values for the first and second components of pixels in the first region of the block of pixels using the determined first and second numbers of bits; and storing, by the compression circuitry, a compressed version of the block of pixels using the quantized deltas (Fig. 2, illustrates a functional block diagram of an exemplary system that employs delta encoding, see teachings in [0044, 0051-0054, 0066-0067, 0071, 0076, 0085 &0118] summarized as “a method, comprising: accessing, by compression circuitry, pixel data for a block of pixels being compressed (i.e. system 200 includes the mobile device 102 and the server 104 comprising a video manipulation component 122 which can also include an encoder component 208 that can encode and compress, video compression can be utilized to reduce an amount of bandwidth associated with transmission of the compressed server-manipulated video stream from the server 104 to the mobile device 102, wherein the server 104 utilizing macroblock a small squared region of pixels for compression with encoder component 208 [0044, 0051-0054, & 0085]), determining, by the compression circuitry, for multiple different component data values included in pixel data for a given pixel of the block of pixels, respective smallest and greatest component values in respective different multi-pixel regions of the block of pixels (i.e. a transformation component 300 (fig. 3), and the encoder component 208, and the comparison component 206 can compute the pixel-by-pixel differences between corresponding frames of the first server-rendered video stream and the second server-rendered video stream to generate the sequence of delta frames as described above, and the transformation component 300 can apply a transformation to the delta frames in the sequence, and the encoder component 208 can encode the sequence of the delta frames as transformed by the transformation component 300 to generate the compressed server-manipulated video stream [0070-0071 & 0085]), determining, by the compression circuitry based on the determined smallest and greatest component values, to use a first number of bits to represent delta values relative to a base value for a first component in a first region and a second, different number of bits to represent delta values relative to a base value for a second component in the first region (i.e.  video manipulation component 122 of the server 104 can further include a comparison component 206 that can compute pixel-by-pixel differences (i.e., deltas) between corresponding frames of the first server-rendered video stream and the second server-rendered video stream to generate a sequence of delta frames. The video manipulation component 122 can also include an encoder component 208 that can encode the sequence of the delta frames to generate the compressed server-manipulated video stream, and for each pixel, the delta can represent a difference between the high detail value and the low detail value, wherein the difference can be positive or negative, which can lead to using an extra bit to encode sign information [0054 & 0067], quantizing, by the compression circuitry, delta values for the first and second components of pixels in the first region of the block of pixels using the determined first and second numbers of bits (i.e. it is contemplated that a custom quantization process tailored for delta frames can be employed by the system 200 since the quantization mechanism in H.264 is designed for regular video sequences as opposed to sequences of delta frames, while similarities between delta and regular video frames exist, it is contemplated that a custom quantization process tailored for delta frames can be utilized, for instance, for delta frames, many pixel values encoded using the transformation described above in equation 1 can fall around 127, which can represent small differences between two sources, and because H.264 allows for custom scaling quantization matrices, this can be utilized to offset the loss of information caused by dropping the least significant bit, wherein H.264, providing lossy compression, is designed so that lost information is difficult for the human eye to perceive, as the information loss is a result of a transformation and quantization process (e.g., performed by the encoder component 208), where individual pixel values that define a video signal of each frame are rounded to improve compression ratios [0066 & 0076]), and storing, by the compression circuitry, a compressed version of the block of pixels using the quantized deltas (i.e. the above quantized and compressed pixel blocks are being stored in the memory 1004 [0066 & 0118])”).
Wolman et al. is teaching of using first number of bits to represent delta values relative to a base value. Wolman et al., however, fails to expressly teach that “different number of bits to represent delta values”, and “component values” of the pixel.
Kondo discloses a method and apparatus for image coding with the following features: regarding claim 9, determining, by the compression circuitry based on the determined smallest and greatest component values, to use a first number of bits to represent delta values relative to a base value for a first component in a first region and a second, different number of bits to represent delta values (Fig. 4, indicates a functional circuit block diagram of the transmitting apparatus 1 shown in fig. 3, see teachings in [col 7 in 8-24 & ln 50-67] summarized as “determining, by the compression circuitry based on the determined smallest and greatest component values, to use a first number of bits to represent delta values relative to a base value for a first component in a first region and a second, different number of bits to represent delta values (i.e. R, G, B signals functioning as the component signals are supplied in unit of, for example, 1 frame (field) to a block-making unit 21, wherein the block-making unit 21 subdivides image data of this 1 frame into blocks constructed by a preselected number of pixels, and sequentially supplies these image data blocks to an RGB separating unit 22. The RGB separating unit 22 separates R, G, B signals (component signals) as to each of the pixels within the blocks supplied from the block-making unit 21 into an R component, a G component, and a B component, and an allocated bit number "K" (namely, bit number used to express one component of one pixel) which should be allocated to the quantized image data is supplied to the maximum value detecting unit 24 from a circuit)”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolman et al. by using the features as taught by Kondo in order to provide a more effective and efficient system that is capable of determining for using a first number of bits to represent delta values in a first region and a second, different number of bits to represent delta values. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 14:
Wolman et al. disclose a method and apparatus of rendering video for display on a display screen of a mobile device with the following features: regarding claim 14, a non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design, wherein the design information specifies that the circuit includes: compression circuitry configured to: access pixel data for a block of pixels being compressed; determine, for multiple different component data values included in pixel data for a given pixel of the block of pixels, respective smallest and greatest component values in respective different multi-pixel regions of the block of pixels; determine, based on the determined smallest and greatest component values, to use a first number of bits to represent delta values relative to a base value for a first component in a first region and a second, different number of bits to represent delta values relative to a base value for a second component in the first region; quantize delta values for the first and second components of pixels in the first region of the block of pixels using the determined first and second numbers of bits; and store a compressed version of the block of pixels using the quantized deltas (Fig. 2, illustrates a functional block diagram of an exemplary system that employs delta encoding, see teachings in [0044, 0051-0054, 0066-0067, 0071, 0076, 0085 & 0118-0122] summarized as “a non-transitory computer readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design, wherein the design information specifies that the circuit includes (i.e. computing device 1000 additionally includes a data store 1008 that is accessible by the processor 1002 by way of the system bus 1006. The data store 1008 may include executable instructions, application data, video stream(s), etc. The computing device 1000 also includes an input interface 1010 that allows external devices to communicate with the computing device 1000, component and system are intended to encompass computer-readable data storage that is configured with computer-executable instructions that cause certain functionality to be performed when executed by a processor. The computer-executable instructions may include a routine, a function, or the like. It is also to be understood that a component or system may be localized on a single device or distributed across several devices [0119 & 0122]), a method, comprising: accessing, by compression circuitry, pixel data for a block of pixels being compressed (i.e. system 200 includes the mobile device 102 and the server 104 comprising a video manipulation component 122 which can also include an encoder component 208 that can encode and compress, video compression can be utilized to reduce an amount of bandwidth associated with transmission of the compressed server-manipulated video stream from the server 104 to the mobile device 102, wherein the server 104 utilizing macroblock a small squared region of pixels for compression with encoder component 208 [0044, 0051-0054, & 0085]), determine, for multiple different component data values included in pixel data for a given pixel of the block of pixels, respective smallest and greatest component values in respective different multi-pixel regions of the block of pixels (i.e. a transformation component 300 (fig. 3), and the encoder component 208, and the comparison component 206 can compute the pixel-by-pixel differences between corresponding frames of the first server-rendered video stream and the second server-rendered video stream to generate the sequence of delta frames as described above, and the transformation component 300 can apply a transformation to the delta frames in the sequence, and the encoder component 208 can encode the sequence of the delta frames as transformed by the transformation component 300 to generate the compressed server-manipulated video stream [0070-0071 & 0085]), determine, based on the determined smallest and greatest component values, to use a first number of bits to represent delta values relative to a base value for a first component in a first region and a second, different number of bits to represent delta values relative to a base value for a second component in the first region (i.e.  video manipulation component 122 of the server 104 can further include a comparison component 206 that can compute pixel-by-pixel differences (i.e., deltas) between corresponding frames of the first server-rendered video stream and the second server-rendered video stream to generate a sequence of delta frames. The video manipulation component 122 can also include an encoder component 208 that can encode the sequence of the delta frames to generate the compressed server-manipulated video stream, and for each pixel, the delta can represent a difference between the high detail value and the low detail value, wherein the difference can be positive or negative, which can lead to using an extra bit to encode sign information [0054 & 0067], quantize delta values for the first and second components of pixels in the first region of the block of pixels using the determined first and second numbers of bits (i.e. it is contemplated that a custom quantization process tailored for delta frames can be employed by the system 200 since the quantization mechanism in H.264 is designed for regular video sequences as opposed to sequences of delta frames, while similarities between delta and regular video frames exist, it is contemplated that a custom quantization process tailored for delta frames can be utilized, for instance, for delta frames, many pixel values encoded using the transformation described above in equation 1 can fall around 127, which can represent small differences between two sources, and because H.264 allows for custom scaling quantization matrices, this can be utilized to offset the loss of information caused by dropping the least significant bit, wherein H.264, providing lossy compression, is designed so that lost information is difficult for the human eye to perceive, as the information loss is a result of a transformation and quantization process (e.g., performed by the encoder component 208), where individual pixel values that define a video signal of each frame are rounded to improve compression ratios [0066 & 0076]), and store a compressed version of the block of pixels using the quantized deltas (i.e. the above quantized and compressed pixel blocks are being stored in the memory 1004 [0066 & 0118])”).
Wolman et al. also disclose the following features: regarding claim 20, wherein the compression circuitry is further configured to, prior to determining the respective smallest and greatest values, apply a bias to one or more component values represented in a signed format (Fig. 2, illustrates a functional block diagram of an exemplary system that employs delta encoding, see teachings in [0062 & 0071] summarized as “electronic games commonly provide a number of game settings that can be used to control both the performance and the visual quality of the rendered graphics, for instance, game designers can expose these settings which can be used to control a variety of graphical details within the game, including lighting, shadows, fog, texture compression, bump mapping, anti-aliasing, anisotropic filtering, and complexity of the 3D models given to the rendering pipeline, and the same is done calculating the delta representing a difference between the high detail value and the low detail value”).
Wolman et al. is teaching of using first number of bits to represent delta values relative to a base value. Wolman et al., however, fails to expressly teach that “different number of bits to represent delta values”, and “component values” of the pixel.
Wolman also do not expressly disclose the following features: regarding claim 17, wherein the compression circuitry is further configured to quantize deltas values for the first component of pixels in a second region of the block of pixels using a third, different determined number of bits.
Kondo discloses a method and apparatus for image coding with the following features: regarding claim 14, determine, based on the determined smallest and greatest component values, to use a first number of bits to represent delta values relative to a base value for a first component in a first region and a second, different number of bits to represent delta values (Fig. 4, indicates a functional circuit block diagram of the transmitting apparatus 1 shown in fig. 3, see teachings in [col 7 in 8-24 & ln 50-67] summarized as “determining, by the compression circuitry based on the determined smallest and greatest component values, to use a first number of bits to represent delta values relative to a base value for a first component in a first region and a second, different number of bits to represent delta values (i.e. R, G, B signals functioning as the component signals are supplied in unit of, for example, 1 frame (field) to a block-making unit 21, wherein the block-making unit 21 subdivides image data of this 1 frame into blocks constructed by a preselected number of pixels, and sequentially supplies these image data blocks to an RGB separating unit 22. The RGB separating unit 22 separates R, G, B signals (component signals) as to each of the pixels within the blocks supplied from the block-making unit 21 into an R component, a G component, and a B component, and an allocated bit number "K" (namely, bit number used to express one component of one pixel) which should be allocated to the quantized image data is supplied to the maximum value detecting unit 24 from a circuit)”).
Kondo also teaches the following features: regarding claim 17, wherein the compression circuitry is further configured to quantize deltas values for the first component of pixels in a second region of the block of pixels using a third, different determined number of bits (Fig. 4, indicates a functional circuit block diagram of the transmitting apparatus, see teachings in [col 7 ln 8-67]summarized as “R, G, B signals functioning as the component signals are supplied to block-making unit 21 which subdivides image data of this 1 frame into blocks constructed by a preselected number of pixels, and sequentially supplies these image data blocks to an RGB separating unit 22. The RGB separating unit 22 separates R, G, B signals (component signals) as to each of the pixels within the blocks supplied from the block-making unit 21 into an R component, a G component, and a B component. Then, the RGB separating unit 22 supplies these separated R component, G component and B component to dynamic range detecting units 23R, 23G, 23B, respectively. It should also be noted that the R component, the G component, and the B component are also supplied to calculators 26R, 26G, 26B other than the dynamic range detecting units 23R, 23G, 23B, respectively. Maximum value detecting unit 24 detects a maximum value from the dynamic ranges supplied from the dynamic range detecting units 23R, 23G, 23B, respectively, and then supplies the detected maximum value as a dynamic range BDR of the block (block dynamic range) to a multiplexer (MUX) 28. Furthermore, the maximum value detecting unit 24 determines a quantizing step width ".DELTA" to quantizers 27R, 27G, 27B, respectively, and a bit number is used to express one component of one pixel which should be allocated to the quantized image data, and so the component of pixel are determined with the number of bit allocated to them, for example bit 1, 2 and 3 may be allocated to 27R, 27G and 27B respectively”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolman et al. by using the features as taught by Kondo in order to provide a more effective and efficient system that is capable of determining for using a first number of bits to represent delta values in a first region and a second, different number of bits to represent delta values, and quantizing deltas values for the first component of pixels in a second region of the block of pixels using a third, different determined number of bits. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 2, 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolman et al. (US 2014/0173674 A1) in view of Kondo (US 6,058,217 A) as applied to claims 1, 9 and 14 above, and further in view of Yagasaki et al. (EP 0 424 060 A2).

Wolman et al. and Kondo disclose the claimed limitations as described in paragraph 5 above. Wolman et al. and Kondo do not expressly disclose the following features: regarding claim 2, wherein, to determine to use the first and second numbers of bits, the compression circuitry is configured to: determine a first initial number of bits to represent delta values in the first region for the first component; determine a second initial number of bits to represent delta values in the first region for the second component; and select the first and second numbers of bits in response to determining to reduce the first initial number of bits to share delta bits with the second component; regarding claim 10, determining, by the compression circuitry, a first initial number of bits to represent delta values in the first region for the first component based on a difference between corresponding smallest and greatest component values; determining, by the compression circuitry, a second initial number of bits to represent delta values in the first region for the second component based on a difference between corresponding smallest and greatest component values; and selecting, by the compression circuitry, the first and second numbers of bits in response to determining to reduce the first initial number of bits to share delta bits with the second component; regarding claim 15, wherein, to determine to use the first and second numbers of bits, the compression circuitry is configured to: determine a first initial number of bits to represent delta values in the first region for the first component; determine a second initial number of bits to represent delta values in the first region for the second component; and select the first and second numbers of bits in response to determining to reduce the first initial number of bits to share delta bits with the second component.
Yagasaki et al. disclose a method of coding video signals for transforming video signals into high-efficient-coded data with the following features: regarding claim 2, wherein, to determine to use the first and second numbers of bits, the compression circuitry is configured to: determine a first initial number of bits to represent delta values in the first region for the first component; determine a second initial number of bits to represent delta values in the first region for the second component; and select the first and second numbers of bits in response to determining to reduce the first initial number of bits to share delta bits with the second component (Fig. 6, a block diagram illustrating a picture data generating system making use of a video signal coding method of the present invention, see teachings in [page 4 lines 13-19] summarized as “when the data remaining quantity of the transmission buffer memory 3 increases up to an allowable upper limit, and if this situation stands as it is, there will probably be induced an overflow, exceeding the data quantity storable in the transmission buffer memory 3. The transmission buffer memory 3 execute the control to change the quantization step STEPG of the quantization circuit 16 to a larger value in accordance with the remaining quantity data S25. The data generated quantity of the quantization data S16 corresponding to the deviation data S14 is reduced to thereby decrease the data quantity of the transmission picture data S20. As a result, the overflow is preventing from taking place”); regarding claim 10, determining, by the compression circuitry, a first initial number of bits to represent delta values in the first region for the first component based on a difference between corresponding smallest and greatest component values; determining, by the compression circuitry, a second initial number of bits to represent delta values in the first region for the second component based on a difference between corresponding smallest and greatest component values; and selecting, by the compression circuitry, the first and second numbers of bits in response to determining to reduce the first initial number of bits to share delta bits with the second component (Fig. 6, a block diagram illustrating a picture data generating system making use of a video signal coding method of the present invention, see teachings in [page 4 lines 13-19] summarized as “when the data remaining quantity of the transmission buffer memory 3 increases up to an allowable upper limit, and if this situation stands as it is, there will probably be induced an overflow, exceeding the data quantity storable in the transmission buffer memory 3. The transmission buffer memory 3 execute the control to change the quantization step STEPG of the quantization circuit 16 to a larger value in accordance with the remaining quantity data S25. The data generated quantity of the quantization data S16 corresponding to the deviation data S14 is reduced to thereby decrease the data quantity of the transmission picture data S20. As a result, the overflow is preventing from taking place”); regarding claim 15, wherein, to determine to use the first and second numbers of bits, the compression circuitry is configured to: determine a first initial number of bits to represent delta values in the first region for the first component; determine a second initial number of bits to represent delta values in the first region for the second component; and select the first and second numbers of bits in response to determining to reduce the first initial number of bits to share delta bits with the second component (Fig. 6, a block diagram illustrating a picture data generating system making use of a video signal coding method of the present invention, see teachings in [page 4 lines 13-19] summarized as “when the data remaining quantity of the transmission buffer memory 3 increases up to an allowable upper limit, and if this situation stands as it is, there will probably be induced an overflow, exceeding the data quantity storable in the transmission buffer memory 3. The transmission buffer memory 3 execute the control to change the quantization step STEPG of the quantization circuit 16 to a larger value in accordance with the remaining quantity data S25. The data generated quantity of the quantization data S16 corresponding to the deviation data S14 is reduced to thereby decrease the data quantity of the transmission picture data S20. As a result, the overflow is preventing from taking place”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolman et al. with Kondo by using the features as taught by Yagasaki et al. in order to provide a more effective and efficient system that is capable of determining a first initial number of bits to represent delta values in the first region for the first component and second initial number of bits to represent delta values in the first region for the second component, and select the first and second numbers of bits in response to determining to reduce the first initial number of bits to share delta bits with the second component. The motivation of using these functions is that it is more cost effective and dynamic.

Claim(s) 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolman et al. (US 2014/0173674 A1) in view of Kondo (US 6,058,217 A) as applied to claims 1, 9 and 14 above, and further in view of Zhang et al. (US 2017/0150148 A1).

Wolman et al. and Kondo disclose the claimed limitations as described in paragraph 5 above. Wolman et al. and Kondo do not expressly disclose the following features: regarding claim 5, wherein the compression circuitry is further configured to select and apply direct quantization of pixel component values for a second region of the block of pixels; regarding claim 12, further comprising applying direct quantization of pixel component values for a second region of the block of pixels; regarding claim 18, wherein the compression circuitry is further configured to select and apply direct quantization of pixel component values for a second region of the block of pixels.
Zhang et al. disclose a method and apparatus for image compression with the following features: regarding claim 5, wherein the compression circuitry is further configured to select and apply direct quantization of pixel component values for a second region of the block of pixels (Fig. 2, a flow chart showing another image compression method according to an exemplary embodiment, see teachings in [0006, 0033 & 0037-0042] summarized as “an image compression includes acquiring an uncompressed source image; dividing the source image into at least two regions of pixels; dividing the source image into blocks of pixels of a preset size, and converting data in each pixel block into frequency-domain data; determining quantization tables each corresponding to each region, wherein different quantization tables for different regions correspond to different quantization parameters, quantizing the frequency-domain data of pixel blocks in each region by using the corresponding quantization table, and encoding the quantized frequency-domain data to obtain a compressed image”); regarding claim 12, further comprising applying direct quantization of pixel component values for a second region of the block of pixels (Fig. 2, a flow chart showing another image compression method according to an exemplary embodiment, see teachings in [0006, 0033 & 0037-0042] summarized as “an image compression includes acquiring an uncompressed source image; dividing the source image into at least two regions of pixels; dividing the source image into blocks of pixels of a preset size, and converting data in each pixel block into frequency-domain data; determining quantization tables each corresponding to each region, wherein different quantization tables for different regions correspond to different quantization parameters, quantizing the frequency-domain data of pixel blocks in each region by using the corresponding quantization table, and encoding the quantized frequency-domain data to obtain a compressed image”); regarding claim 18, wherein the compression circuitry is further configured to select and apply direct quantization of pixel component values for a second region of the block of pixels (Fig. 2, a flow chart showing another image compression method according to an exemplary embodiment, see teachings in [0006, 0033 & 0037-0042] summarized as “an image compression includes acquiring an uncompressed source image; dividing the source image into at least two regions of pixels; dividing the source image into blocks of pixels of a preset size, and converting data in each pixel block into frequency-domain data; determining quantization tables each corresponding to each region, wherein different quantization tables for different regions correspond to different quantization parameters, quantizing the frequency-domain data of pixel blocks in each region by using the corresponding quantization table, and encoding the quantized frequency-domain data to obtain a compressed image”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wolman et al. with Kondo by using the features as taught by Zhang et al. in order to provide a more effective and efficient system that is capable of selecting and apply direct quantization of pixel component values for a second region of the block of pixels. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 3, 6-7, 11, 13, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        10/17/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473